        Case 2:21-cv-06888-AB-GJS Document 14 Filed 08/31/21 Page 1 of 1 Page ID #:44

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                       Central District
                                                   __________  District of
                                                                        of California
                                                                           __________

 Digital Marketing Advisors, a California Corporation              )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 2:21-cv-6888 -AB-GJSx
                                                                   )
  McCandless Group, LLC, a Florida Limited Liability               )
   Company; Nicholas McCandless, an individual;                    )
                   DOES 1-10                                       )
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Nicholas McCandless
                                           88 SW 7TH STREET #2203
                                           MIAMI, FL 33130




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Chris J. Zhen
                                           Zhen Law Firm
                                           5670 Wilshire Blvd #1800
                                           Los Angeles, CA 90036
                                           TEL: 213-935-0715
                                           EMAIL: chris.zhen@zhenlawfirm.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:             8/31/2021                                                              Grace Kami
                                                                                        Signature of Clerk or Deputy Clerk
